        Case 3:21-cv-00924-JAM Document 33 Filed 08/13/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT


NICOLE WADE, ET AL.                           :             No. 3:21-cv-00924-JAM
          Plaintiff,                          :
                                              :
             v.                               :
                                              :
UNIVERSITY OF CONNECTICUT                     :
BOARD OF TRUSTEES, et al.,                    :
          Defendants.                         :             AUGUST 13, 2021



         DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

      Defendants hereby submit this notice regarding the United States Supreme

Court’s decision on August 12, 2021 to deny the plaintiffs’ emergency application for

a writ of injunction in Klaassen v. Trustees of Indiana University, No. 21A15. The

application followed a Seventh Circuit’s decision denying a motion for injunction

pending appeal of a recent district court decision, 2021 U.S. App. LEXIS 22785, ____

F.4th _____, (7th Cir. 2021). In Klaassen v. Trustees of Indiana University, 2021 U.S.

Dist. LEXIS 133300 (N.D. Ind. July 18, 2021), the district court denied student

plaintiffs’ request for preliminary injunction seeking to enjoin Indiana University’s

vaccine policy raising very similar arguments as raised by the plaintiffs in this

matter. The defendants referred to the district court’s decision several times in its

opposition to the plaintiffs’ motion for preliminary injunction (ECF 17). Further, the

decision relies on Jacobson v. Massachusetts, 197 U.S. 11, 25 S. Ct. 358, 49 L. Ed. 643

(1905), a case that the defendants claimed forecloses the plaintiffs’ substantive due

process claim in this case.
Case 3:21-cv-00924-JAM Document 33 Filed 08/13/21 Page 2 of 3




                                 Respectfully submitted,

                                 DEFENDANTS,
                                 UNIVERSITY OF CONNECTICUT
                                 BOARD OF TRUSTEES,
                                 ANDREW AGWUNOBI,
                                 In his official capacity


                                 WILLIAM TONG
                                 ATTORNEY GENERAL

                             BY: _/s/ Mary K. Lenehan____
                                 Assistant Attorney General
                                 Federal Bar No. ct15436
                                 165 Capitol Avenue, P.O. Box 120
                                 Hartford, CT 06141-0120
                                 Tel.: (860) 808-5210
                                 Fax: (860) 808-5385
                                 Email: mary.lenehan@ct.gov
          Case 3:21-cv-00924-JAM Document 33 Filed 08/13/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2021, a copy of the foregoing was electronically filed.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.




                                                _/s/ Mary K. Lenehan___________
                                                Mary K. Lenehan
                                                Assistant Attorney General
